Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1550 Filed 04/15/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:15-cr-20329-4
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 TORIONO HUMPHREY,

             Defendant.
                                      /

                  OPINION AND ORDER DENYING
      DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [287]

      Defendant Toriono Humphrey moved for compassionate release under the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). ECF 287, PgID 1124. Defendant offers

several reasons why he is entitled to a reduced sentence including hypertension,

Graves disease, a body mass index ("BMI") in the obese range, and asthma as a child.

Id. at 1125. The Government responded arguing Defendant's conditions were not

extraordinary or compelling to warrant a reduction in his sentence. ECF 290. For the

following reasons, the Court will deny the compassionate release motion.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the BOP to bring a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). The

exhaustion condition is "mandatory." United States v. Alam, 960 F.3d 831, 833–34

(6th Cir. 2020) (alteration in original) (quoting § 3582(c)(1)(A)). It is Defendant's




                                          1
Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1551 Filed 04/15/21 Page 2 of 6




burden to establish that he has exhausted all his administrative remedies. See United

States v. Pena-Lora, No. 15-20695, 2020 WL 3886384, at *1 (E.D. Mich. July 9, 2020)

(citation omitted). And, most importantly, a defendant fails to exhaust his

administrative remedies when "the factual basis in the administrative request and

the motion before the [C]ourt are different[.]" United States v. Asmar, 465 F. Supp.

3d 716, 719 (E.D. Mich. 2020).

      Because Defendant has exhausted his request for compassionate release based

on his health, ECF 287, PgID 1132–33, he must satisfy "three substantive

requirements" for the Court to grant compassionate release. United States v. Ruffin,

978   F.3d   1000,   1004   (6th   Cir.   2020).   First,   the   Court   must   "find[]

that . . . extraordinary and compelling reasons warrant such a reduction." Id. at 1003

(quoting § 3582(c)(1)(A)(i)). Second, the Court must "find that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission."

Id. at 1005 (quoting § 3582(c)(1)(A) (alterations omitted)); but see United States v.

Hampton, 985 F.3d 530, 532 (6th Cir. 2021) (explaining that district courts "may now

'skip step two'" because there is no applicable policy statement) (quoting United

States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020)). Third, the Court must consider

the applicable § 3553(a) sentencing factors. Ruffin, 978 F.3d at 1005 (quoting

§ 3582(c)(1)(A)).

      For the first requirement, Defendant must show that "extraordinary and

compelling reasons" warrant a reduction in sentence. § 3582(c)(1)(A)(i). "[D]istrict

courts have discretion to define 'extraordinary and compelling' on their own




                                           2
Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1552 Filed 04/15/21 Page 3 of 6




initiative." United States v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021) (citing Jones,

980 F.3d at 1111; Ruffin, 978 F.3d at 1007).

      "Several cases in the Eastern District of Michigan have adopted textual

analyses to determine what reasons are 'extraordinary and compelling[.]'" United

States v. Powell, No. 2:12-cr-20052-2, 2021 WL 613233, at *2 (E.D. Mich. Feb. 17,

2021) (Murphy, J.) (collecting cases). An "extraordinary and compelling reason" for

compassionate release is one that is "beyond what is common, and the forcefulness of

the evidence tends to convince the Court to release the inmate." Id. (internal

quotation marks and quotations omitted). "Put another way, an extraordinary and

compelling reason is one that is beyond what is usual, customary, regular, or common,

and is so great that irreparable harm or injustice would result if the relief is not

granted." Id. (cleaned up).

      But Defendant's claimed "extraordinary and compelling reasons" are not

persuasive for several reasons:

      First, there is no evidence in the record to support Defendant's claims of

hypertension. ECF 293-1, PgID 1215, 1252, 1332, 1413 (under seal). Instead, the

record suggests Defendant has healthy blood pressure. Id. (under seal). And while

the record does suggest that Defendant has Graves disease, ECF 293-1, PgID 1276

(under seal), the CDC does not specify that Graves disease or any other Thyroid

issues place a person at heightened risk of severe illness from COVID-19. See People

with Certain Medical Conditions, CDC, (Apr. 14, 2021), https://bit.ly/31WKhck




                                           3
Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1553 Filed 04/15/21 Page 4 of 6




[https://perma.cc/6SX2-5ESJ]. A diagnosis of Graves disease alone does not constitute

an extraordinary or compelling reason for compassionate release.

      Next, there is nothing uncommon about the risks that Defendant faces to

serious illness because of his obesity. Indeed, "[o]besity and overweight are common

conditions; 42% of American adults are obese and 32% are overweight." United States

v. Mungarro, No. 07-20076, 2020 WL 6557972, at *2 (E.D. Mich. Nov. 9, 2020)

(Cleland, J.) (collecting sources). Nor is obesity a compelling reason to warrant

compassionate release because "[w]ith monitoring and effective lifestyle changes,

high [BMI] can be improved, if not fully treated." Id. (collecting sources). All told, the

Court is confident that Defendant can take proactive steps to monitor and reduce his

BMI. Because of that, Defendant's high BMI does not warrant compassionate release.

      Fourth, Defendant's COVID-19 reinfection concerns are overblown. For one,

Defendant's COVID-19 diagnosis was uneventful—he lacked symptoms. ECF 293-1,

PgID 1505, 1530 (under seal). For another, the existing scientific consensus does not

support Defendant's COVID-19 concerns. Research from the National Institutes of

Health ("NIH") has explained that ninety-five percent of individuals who recover from

COVID-19 have up to eight months immunity to the virus. See Lasting Immunity

Found After Recovery From COVID-19, NIH, (Apr. 14, 2021), https://bit.ly/3rHl6nB,

[https://perma.cc/FW78-ABEV]. Other courts in the Eastern District of Michigan

have reviewed the scientific literature and found that the extremely low COVID-19

reinfection risk is not an extraordinary and compelling reason under the First Step




                                            4
Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1554 Filed 04/15/21 Page 5 of 6




Act. See Mungarro, 2020 WL 6557972, at *3; United States v. Lawrence, No. 17-20259,

2020 WL 5944463, at *2 (E.D. Mich. Oct. 7, 2020) (Roberts, J.) (collecting cases).

      Finally, the Court is not persuaded that Defendant is concerned about the

actual health risks from re-contracting COVID-19. First, COVID-19 reinfection is

very rare. Mungarro, 2020 WL 6557972, at *3 (collecting sources). With that in mind,

Defendant can reduce his small chance of reinfection even more through vaccination.

See United States v. Toney, No. 17-20184, 2021 WL 1175410, at *1 (E.D. Mich. Mar.

29, 2021) (Levy, J.) (collecting sources on the effectiveness of COVID-19 vaccines).

But Defendant declined to receive the COVID-19 vaccine. ECF 293-1, PgID 1544

(under seal). Courts in the Eastern District of Michigan routinely "refuse[] to find

extraordinary and compelling medical circumstances when a defendant declines the

COVID-19 vaccine." Id.; see, e.g., United States v. Austin, No. 15-20609, 2021 WL

1137987, at *2 (E.D. Mich. Mar. 25, 2021) (Cleland, J.). The finding is even more

straightforward here because Defendant moved for compassionate release after he

refused the COVID-19 vaccine. ECF 287, PgID 1128 (moving for compassionate

release on February 18, 2021); ECF 293-1, PgID 1544 (refusal to receive the vaccine

on January 27, 2021) (under seal). Altogether, even if there were good reasons to

refuse a COVID-19 vaccine, Defendant never explained why he did so. In sum, the

Court will deny compassionate release because no extraordinary or compelling

reasons warrant Defendant's release.




                                          5
Case 2:15-cr-20329-SJM-MKM ECF No. 294, PageID.1555 Filed 04/15/21 Page 6 of 6




      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [287] is DENIED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: April 15, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 15, 2021, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                         6
